In so far as the opinion of the court in this case holds that the expenses incurred by the appellant in attending the meeting of the state auditors held in Salt Lake City in the summer of 1924 were not incurred by him while in the performance of "official business" within the meaning of that phrase as it appears in section 53 of chapter 112 of the Acts of 1924, I must dissent.
As I understand the record, the meeting of the state auditors in question was a gathering of such officials of various states of the Union to discuss questions and problems hearing on the improved performance of the duties of their respective offices. While, of course, the details of those duties vary from state to state, the fundamental *Page 225 
problems of proper auditing, such as what is the best system of bookkeeping or accounting, the best system of the distribution of duties among the deputies of the office, the best methods in handling the business of the office, are common to all.
The question before us, of course, turns on what interpretation we should put on the expression "official business" appearing in the statutes. It seems to me that but slight reflection on how the business of this state and its large municipalities has grown by leaps and bounds in the last 20 years, bringing in the train of such growth new, intricate, and perplexing problems pressing for correct solution, dictates a broader, more comprehensive, more sympathetic attitude towards the interpretation to be put on the expressions "official business" and "public purpose" than the majority opinion does. In the past decade, we have seen the creation of the state highway department, with annual receipts and disbursements running up into the millions. We have witnessed the unparalleled growth of the automobile department and the birth of the motor bus department. The schools, the state board of charities and corrections, the agricultural department, the state forestry department, the Workmen's Compensation Board, the newly created state purchasing department, and all the other departments of our government, have not lagged behind, but have kept pace with the growth of our state and country. Necessarily, their problems of proper administration increase in intensity and intricacy in proportion to their growth. I take it that it will be conceded that the proper administration of the business of the state and its large cities requires just as much thought, just as much planning, just as much information, just as much aid and assistance, that can be obtained from the experience of others, as does the business of any large corporation doing a business of equivalent size and variety, and collecting and expending like amounts of money. It is a matter of common knowledge that large and successful corporations not only encourage, but also require, their executives to attend national conferences of those engaged in like business, where the problems confronting the business are threshed out, new ideas acquired, and valuable information gained, all of which materially assists such executives in the improvement of the administration of the business of such companies. For instance, there is a national association of *Page 226 
those engaged in the street car business. The discussions of the problems of safety, of operation, and of transportation which have taken place at these meetings have assisted materially the executives of such companies in the reaching of the proper solution of such problems confronting their own respective companies.
If such meetings benefit such executives and the companies they serve, why should not the state and its large municipalities avail themselves of like opportunities? Having once been city attorney of the city of Louisville, I know that the street cleaning department of that municipality has obtained much valuable information concerning the many problems confronting it, of garbage disposal to mention but one, and has been materially helped in its effort to reach a proper solution of others by reason of the attendance by the head of the department on national conventions of like departments of other cities. Undoubtedly like conferences on traffic problems would benefit all municipalities attending. Justly proud as we are of our state, we must yet realize that life is dynamic, and not static; that we must move forward, or we will retrograde; that we must give the best that is in us to the study of the administration of the business of our beloved commonwealth; and that we should not scorn, but, on the other hand, welcome, the assistance to be gained from the experience of others engaged in like tasks. It is this idea that stood behind the creation of our efficiency commission, whose report suggests many questions warranting serious thought. Its report on the system which has prevailed for so many years in the auditor's office and its recommendations for changes in that system demonstrates that all thinking men do not agree that perfection resides in that system. Our Legislature has recognized the value of these conferences of officials engaged in like work.
Speaking first of purely local conventions, we find that the Legislature has enjoined upon all the county tax commissioners the coming together each year, at the expense of the state and counties, under the tutelage of the state tax commission for the purpose of instruction and discussion. Kentucky Statutes, section 4114i-12 (10). No one who reflects upon the improvement in the administration of our tax laws can avoid giving due credit to these meetings for the help they have given in that improvement. Our Legislature of 1926 authorized the state superintendent of public instruction to call like *Page 227 
meetings of boards of education, boards of trustees, superintendents, supervisors, teachers, and all employees of the public school system at the expense of the school system. Kentucky Statutes, section 4387. In this same school law it authorized such state superintendent to attend, at the expense of the state, "educational associations, conventions and conferences, whether within or without the state, for thepurpose of keeping informed and familiar with progressiveeducational policies and practices, that the schools of thestate may be more efficiently served." (Italics mine.) Kentucky Statutes, section 4396-8. The Legislature has enjoined upon the state board of charities and corrections the duty of studying the sources and causes of crime, delinquency, and dependency, and, as far as possible, to suggest and put into effect such remedial measures as may be of benefit to this commonwealth in the prevention and ultimate eradication of antisocial acts and conditions. Kentucky Statutes, section 216a-3. Surely the Legislature did not mean to require the board to make bricks without straw and to shut it off from any source of information or help it could obtain in the solution of such a complex problem, even though it comes from our sister states.
Thus we see that the Legislature has been forward looking, and has recognized the value of meetings and conferences like the one here in question, not only those confined to this state, but also those national in character.
While much of the details of the duties of the appellant as state auditor is enjoined by law, yet he may no doubt improve the discharge of those duties as enjoined by law, and he may from his study and experience be of great help to the Legislature in suggesting to it and in assisting it in the framing of such new legislation designed to improve the service. To paraphrase the statutory authority vested in the superintendent of public instruction above noted, the auditor, as well as the heads of the other departments, should be encouraged to keep informed upon, and familiar with, the progressive policies and practices pertaining to their respective offices to the end that the state may be more efficiently served. While, of course, the state should not be required to pay for the education of one elected to office in order that he may fill the duties of that office, it does not follow that the state should not bear the expense of the *Page 228 
acquirement by such officer of such additional knowledge as tends to improve the service. The distinction to me is obvious. I am therefore clearly of the opinion that expenses so incurred may, and should properly, be classified as incurred while on "official business" within the meaning of the Budget Law of 1924.
I am not alarmed by the suggestion that my views put it into the power of the appellant or other state officer, who may be authorized to incur expenses in the performance of official business, to attend all kinds of meetings whether of value or not, and so run up the expenses of the state out of all proportion to the benefits received. In the first place, the Legislature has, in the Budget Law, limited the gross, amount that may be spent on all the expenses of the appellant's office, and, in the second place, he may not, under section 53 of the act in question, make any trip out of the state even though on business all will concede to be official, until such trip has been approved by the sinking fund commission. Surely these admirable safeguards sufficiently protect the state and the treasury.
But it is said that authority, both from this state and other jurisdictions, is overwhelmingly against my position. I do not so read it. I will first consider that from this jurisdiction. The case relied upon, that of Beauchamp v. Snider, 170 Ky. 220,185 S.W. 868, when analyzed, certainly does not militate against my views. That case turned on the interpretation to be put on subsections 6 and 7 of section 4399 of the Kentucky Statutes, 1915 edition, the first of which read:
    "The county board of education shall have power to pay the necessary expenses of the county superintendent . . . while in the discharge of official duties;"
and the second of which subsections read:
    "The county board of education shall have power to place into one common school fund the state fund received from the state treasury as is now provided by law, and the fund raised in the county by tax levy, and distribute said common school fund in the county for the purpose of . . . such other expenses as are necessary in making an efficient system of schools in the county." (Italics mine.) *Page 229
So far as pertinent to the case before us, there was involved in that case the question whether or not the county school superintendent was entitled to be reimbursed for the sum of $31.65 expended by her in attending a session of the Kentucky Educational Association in Louisville, and in the payment of membership fees in such association for each of the trustees of the county, these fees being $1.00 each. This court said, first, that under the sections of the statutes above quoted the county school superintendent could not incur any expenses chargeable against the school fund, unless they had been previously authorized, and, since these expenditures had not been previously authorized, the county board could not reimburse her for them. Secondly, this court held that the particular expenditures involved were not expended in thecounty, and the statutes required that they be expended in the county. This was enough, as the court expressly
said in its opinion to dispose of this case. But the court then went on to determine whether or not these particular expenses were "necessary expenses."
It will be noted that the court did not undertake to say whether or not these expenses were for a public purpose or were incurred in the discharge of official business, but only whether or not they were necessary expenses, since the statute confined the expenses to such as werenecessary. This court held that the expenditures involved were too remote to the making of an efficient system of schools in the county as to come within the meaning of "necessary expenses." I confess that I do not agree with the court's conclusion in this regard, though I admit it to be the declared law of this state. But at least it does not shut the door to the determination that these expenditures, while they may not have been necessary in that case because too remote, were not for a public purpose or incurred in the discharge of official business, though such official business was not authorized, since too remote. I do not therefore regard the Beauchamp case as conclusive of the question here involved.
Passing to other jurisdictions, we find a number of cases collected and annotated in L.R.A. 1917E, 331. Let us analyze each of these cases. The case of Hitchcock v. State, 34 S.D. 124,147 N.W. 284, is not in point. That case turned on the interpretation the South Dakota court put on a statute prohibiting the payment to members of *Page 230 
any state board of his expenses in attending any political meeting, state fair, or other public meeting of like character. It held that the state board of regents of education had no right to have its expenses paid for a special meeting of the board held in a city where a state fair was in session, which state fair the members attended. Similarly the case of Smith v. Holovtchiner, 101 Neb. 248, 162 N.W. 630, L.R.A. 1917E 331, turned on the interpretation the Nebraska court put on the statute authorizing the expenditure of school funds. The court said that the statute authorized the expenditure of school funds only for the school purposes named in thestatute (italics mine); that is, the support of schools, school sites, and the erection and furnishing of school buildings. Hence the court declined to uphold the payment of the expenses of the superintendent of the schools who had been directed by the board of education of Omaha to attend the fourth international congress on school hygiene to be held at Buffalo, New York, and to visit several technical schools there. In so far as the expenditures in attending the convention were concerned, the court said that such attendance had nothing to do either with the support of the schools or the erection and furnishing of school buildings. The court intimated that the expenses incurred in visiting the technical high schools might have been allowed, but, because these latter expenses were so intermingled with the expenses in attending the congress on school hygiene as not to be able to be separated, the whole claim had to be disallowed. Of course, in the absence of authority to expend public funds for other than those specifically enumerated, the court could reach no other conclusion than it did. In the case before us, however, the auditor is specifically authorized to incur traveling expenses on official business in the state, and also out of it when his trip is approved by the sinking fund commission, as was done in this case.
The cases of Austin v. Coggeshall, 12 Rawle I. 329, 34 Am. Rep. 648, and Gregory v. City of Bridgeport, 41 Conn. 76, 19 Am.Rep. 458, relied on by the Nebraska court in this Smith casesupra, are neither in point. The Rhode Island case involved the legality of an appropriation by the city council of Newport for a ball to entertain the officers of a British war vessel then in port, and it was held that this was not a regular, ordinary, or usual expense of the city. The Connecticut case involved the right of the city to reimburse a wharf master for damages *Page 231 
he had had to pay out in the negligent discharge of his duties as a wharf master. The case of Stevens v. Board of Commissioners of Sedgwick, 5 Colo. App. 115, 37 P. 948, found in the L.R.A. note like the other two discussed, also turns on the interpretation to be put on the statutes authorizing the expenditures of school funds. The Colorado court said that the statute only authorized the county school superintendent to be paid for duties enjoined upon him by law, and that the law did not enjoin upon him the duty of attending a "district normal." It is obvious that this case, too, goes off on the statute. I admit that the two cases of Waters v. Bonvouloir,172 Mass. 286, 52 N.E. 500, decided in 1899, and James v. Seattle,22 Wash. 654, 62 P. 84, 79 Am. St. Rep. 957, decided in 1900, are contrary to my views. In the Massachusetts case the question turned on the validity of an appropriation made by the town of Holyoke to defray the expenses of a committee consisting of the mayor and four aldermen in attending a convention of the American municipalities at Detroit, Michigan, the object of which was a discussion and study of all questions pertaining to municipal administrations, and of contemporaneous municipal affairs, and the establishment and maintenance of a central bureau of information for the collection, compilation and dissemination of statutes, reports, and all kinds of information relative to municipal government. The Massachusetts court, speaking through Field, C. J., held that this appropriation was not for a public purpose. The only reasoning the court gave to support this conclusion is contained in this quotation:
    "The purpose apparently is to educate the committee generally with reference to all questions pertaining to municipal administration anywhere. It is not confined to the ascertainment of facts for the information of the board of aldermen of the city of Holyoke concerning actions pending before the board. . . . The general education of the mayor and aldermen upon all matters relating to the municipalities of the United States and Canada, is not, we think, a public purpose, and cannot be paid for out of the funds of the city."
Unless this opinion can be supported on the theory that Holyoke was then a small place, with problems not so intricate or involved as that their solution could be helped by the experience of other municipalities or on *Page 232 
the idea that municipal administration in the late 90's was not as complicated as we know it to be now, then I think it is faulty in the fundamental premise on which its syllogism is based. The education of governmental authorities in the experience of others engaged in like character of work does tend directly to better the public service all round, and so doing is certainly a public purpose. However, I think the case may be differentiated as I have indicated. But, it may be argued, that, if the purpose, of the appropriation in the Massachusetts case was not "public" in the late 90's the subsequent increase in the complexity of municipal administration cannot change its character. I can answer this best by simply quoting that part of the opinion of the Supreme Court in the case of Village of Euclid, Ohio, et al. v. Amber Realty Company, 47 S. Ct. 114, 71 L. ed. ___, which involved the zoning law of that village, reading:
    "Building zone laws are of modern origin. They began in this country, about twenty-five years ago. Until recent years, urban life was comparatively simple; but, with the great increase and concentration of population, problems have developed, and constantly are developing, which require, and will continue to require, additional restrictions in respect of the use and occupation of private lands in urban communities. Regulations, the wisdom, necessity, and validity of which, as applied to existing conditions, are so apparent that they are now uniformly sustained, a century ago, or even half a century ago, probably would have been rejected as arbitrary and oppressive. Such regulations are sustained, under the complex conditions of our day, for reasons analogous to those which justify traffic regulations, which, before the advent of automobiles and rapid transit street railways, would have been condemned as fatally arbitrary and unreasonable. And in this there is no inconsistency, for while the meaning of constitutional guaranties never varies, the scope of their application must expand or contract to meet the new and different conditions which are constantly coming within the field of their operation. In a changing world, it is impossible that it should be otherwise. But although a degree of elasticity is thus imparted, not to the  meaning, but to the application
of constitutional principles, statutes and *Page 233 
ordinances, which, after giving due weight to the new conditions, are found clearly not to conform to the Constitution, of course, must fall." (Italics mine.)
The Washington case supra involved the validity of an appropriation for the expenses of a special committee of the city council of Seattle appointed to visit certain cities in the East for the purpose of securing information on the subject of waterworks, street paving, street lighting, terminal facilities, and other municipal matters. Without any discussion or giving any basis for the result it reached, the court said that the payment could be sustained only on the ground that these expenses were necessary expenses incurred in the performance of official duties which must be such expenses as are strictly essential to municipal purposes, and that therefore these expenses were not necessary expenses. Unless this case can be differentiated like I think the Massachusetts case may, then I think it is wrong in principle. The case of Attorney General v. Murphy, Wayne Circuit Judge, (1909),157 Mich. 615, 122 N.W. 260, is hardly in point, though the language of the court in some measure sustains my views in this case. These are all the cases which have been cited to me or that I have found bearing on the question before us. I do not think there is such an overwhelming mass of authority even if the Massachusetts and the Washington cases may not be distinguished as to compel us to take the view that the expenses here involved were not incurred in official business. To my mind they were. I will not discuss the other contentions of the commonwealth advanced in opposition to the payment of these expenses based on the lack of receipts and the alleged unconstitutionality of the Budget Law because of an alleged defect in the title of the Act, since such discussion would serve no useful purpose. Suffice to say that I do not regard them as possessing merit. I am therefore of opinion that the judgment of the lower court should be reversed, with instructions to dismiss appellee's petition.
I am authorized to say that Chief Justice Clay concurs in the views herein expressed. *Page 234